Citation Nr: 0910312	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right leg 
disability, to include the knee, thigh and hamstring.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right thumb 
disability.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to service connection for groin pain, to 
include an inguinal hernia.
 
8.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1984 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in December 2008 and the transcript is of record.

The groin pain and hip issues of are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  The Veteran's bilateral pes planus pre-existed his 
military service and was not aggravated beyond the natural 
progression during military service.  

2.  The Veteran does not have a current diagnosis of a left 
ankle disability.

3.  The Veteran does not have a current diagnosis of a right 
leg disability, to include the knee, thigh and hamstring.

4.  The Veteran does not have a current diagnosis of a low 
back disability.

5.  The Veteran does not have a current diagnosis of a right 
thumb disability.

6.  The Veteran does not have a current diagnosis of a right 
elbow disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 & 3.306 (2008).

2.  The Veteran's claimed left ankle disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

3.  The Veteran's claimed right leg disability, to include 
the knee, thigh and hamstring, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

4.  The Veteran's claimed low back disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

5.  The Veteran's claimed right thumb disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

6.  The Veteran's claimed right elbow disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in January 2007.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  The letter also informed the Veteran of 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

With regard to the left ankle, right leg, low back, right 
thumb, and right elbow disabilities, the Board concludes an 
examination is not needed in this case because the only 
evidence indicating the Veteran has current diagnoses of the 
claimed disabilities related to "...an event, injury or 
disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the appellant's claim since there 
is no objective evidence that the Veteran has current 
diagnoses of the claimed disabilities on appeal.  Further, 
given the lack of inservice complaints or treatment for pes 
planus, there is no duty to assist the Veteran in determining 
whether there was inservice aggravation.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for the condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges his various musculoskeletal conditions 
are a result of in-service injuries sustained falling down a 
flight of stairs and while playing basketball and football.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Pes Planus

The Veteran alleges he incurred multiple blisters while in 
the military aggravating his bilateral pes planus.  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 
(West 2002). The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, however, the Veteran's June 1984 enlistment 
examination clearly indicates the Veteran entered the 
military with a diagnosis of bilateral pes planus, moderate, 
asymptomatic.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. 38 C.F.R. § 3.306(a). Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995). Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit), Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, in this case, since the Veteran's bilateral pes 
planus was detected on his induction examination, the crucial 
inquiry is whether his pre-existing condition was aggravated 
by any remote incident of service. The Board concludes it was 
not.

Here, the service medical records are not indicative of an 
aggravated bilateral foot condition upon separation. Although 
the Veteran complained of blisters at various times during 
his military, these conditions were not noted at the time of 
separation as noted in the Veteran's March 1992 separation 
examination. 

After service, similarly, there is no medical evidence 
indicative of a bilateral foot condition aggravated beyond 
normal progression due to service.  Indeed, the Veteran's 
post-service VA outpatient treatment records and private 
records are completely silent as to any foot treatment or 
diagnosis.  The Veteran sought medical care for various other 
disabilities, but never complained of bilateral foot pain.  
The records do not indicate complaints, treatment or 
diagnoses of any bilateral foot disability.  Despite the lack 
of post-service medical treatment, the Board presumes the 
Veteran still, in fact, has bilateral pes planus.  There is 
no medical evidence, however, indicative of an aggravated 
bilateral foot condition beyond the natural progression of 
the disability due to his blisters in service or any other 
in-service injury.  

The Board has considered the Veteran's statements that 
recurrent blisters aggravated his bilateral pes planus, but 
he is a layman and has no competence to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regrettably, no doctor has ever opined that the Veteran has 
any bilateral foot condition incurred in or aggravated by any 
remote incident in service.

In summary, it is the Veteran's burden to show his pre-
existing disorder was aggravated by service, and there is no 
competent (medical) evidence indicating this is possible.  
The Board finds that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).

Left Ankle, Right Leg, Low Back, Right Thumb and Right Elbow

The Veteran alleges his various musculoskeletal conditions 
are a result of in-service injuries.  His service treatment 
records, in fact, confirm various injuries.  His left ankle 
was injured in September 1985, July 1986 and November 1987 
playing football.  Most significantly, the Veteran was 
diagnosed with a left ankle sprain in November 1987.  The 
Veteran reported right lower calf pain secondary to a 
football injury in May 1991 and again in December 1991 
secondary to running.  The Veteran also injured his right 
knee in March 1986, pulled his hamstring in August 1986 and 
pulled a medial thigh muscle in July 1989 all related to 
basketball injuries.  The Veteran complained of low back pain 
after a football injury in December 1988 and a lifting injury 
in September 1991.  The Veteran also injured his right elbow 
in October 1991 after falling down a flight of stairs.  X-
rays were normal and the Veteran was diagnosed with a 
contusion of the right elbow.  The Veteran alleges he also 
injured his right thumb in the same fall, but the service 
treatment records do not confirm the injury.  

All of the Veteran's injuries described above were classified 
as a strain, sprain or contusion.  In all instances, the 
Veteran's injuries were apparently transitory and eventually 
resolved without any noted residual.  The Veteran's March 
1992 separation examination is silent as to any 
musculoskeletal abnormalities.

Even if a chronic condition was not shown during service, as 
is the case here, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry, then, is whether the veteran 
currently has any left ankle, right leg, low back, right 
thumb or right elbow disability related to any of the in-
service injuries described above or any other incident of 
service.  The Board concludes he does not. 

After service, the Veteran failed to submit or identify any 
medical evidence indicative of a diagnosis of any left ankle, 
right leg, low back, right thumb or right elbow disability.  
VA outpatient treatment records indicate bilateral leg 
swelling in July 2007 in relation to the Veteran's stage 1 
hypertension and indicated as likely secondary to increased 
heat and humidity.  In July 2007, within treatment for the 
Veteran's right hip, the VA physician noted a history of back 
pain and joint pain and stiffness in general, but did not 
indicate any specific diagnosis.  All other medical records 
are unrelated to the issues here on appeal and are completely 
silent as to the claimed conditions. 

To the extent the noted complaints of joint pain and 
stiffness refer to the joints on appeal here, no medical 
professional has ever diagnosed the Veteran with a left 
ankle, right leg, low back, right thumb or right elbow 
disabilities.  His complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The veteran is 
capable of indicating that he has joint pain, but he is not 
competent to state that he has the disabilities at issue.

In short, there simply is no competent evidence that the 
Veteran currently has diagnoses of the left ankle, right leg, 
low back, right thumb or right elbow as a result of any in-
service injury or event and, therefore, service connection is 
not warranted.  Service-connection first and foremost 
requires evidence of a current disability and there is no 
such evidence here.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet. App at 346.  As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for a right shoulder disability must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right leg disability, 
to include the knee, thigh and hamstring, is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement to service connection for a right elbow 
disability is denied.


REMAND

The duty to assist requires VA to afford the Veteran a VA 
examination when necessary under the law.  In the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran alleges he has DJD of the right hip 
as well as persistent groin pain due to injuries sustained in 
the military.  The Veteran's service medical records confirm 
various complaints and injuries to his right hip and groin.  
The Veteran was treated for a pulled groin muscle throughout 
his service, to include July 1989, May 1991 and September 
1991.  The pain was described as being around the inguinal 
ligament although, at those times, no hernia was found.  
Similarly, the Veteran was treated for a pulled medial thigh 
muscle in July 1989, secondary to a basketball injury.  At 
the time, x-rays of the hip were within normal limits.  The 
Veteran's March 1992 separation examination, as indicated 
above, did not indicate any abnormalities.

After service, the Veteran's private and VA outpatient 
treatment records indicate extensive treatment for long-
standing complaints of groin pain, to include hernia repair 
for an inguinal hernia in September 2005 and recommended 
total hip replacement surgery for pain secondary to severe 
DJD.  

The private treatment records in association with the hernia 
repair operation in September 2005 indicate the Veteran has a 
recurrent strain of the right groin, but no evidence of a 
recurrent hernia.  Dr. Patel, the Veteran's private 
physician, indicated the Veteran's right indirect inguinal 
hernia was due to occupational heavy lifting of garage doors.  
His military complaints and injury were not noted and it is 
not clear Dr. Patel reviewed any pertinent past medical 
records. 

The Veteran's VA outpatient treatment records indicate 
periodic complaints of right groin pain and long-standing 
complaints and treatment for DJD of the right hip, but no 
doctor specifically rendered an opinion with regard to likely 
etiology for either condition.  The Veteran testified before 
the Board in December 2008 that he was informed by VA doctors 
that his conditions stem from his military injuries, but no 
such opinion is currently of record.  Indeed, the Veteran has 
never been afforded a VA examination.  In regard to his right 
hip and right groin pain, to include the inguinal hernia 
repair, there simply is not sufficient medical evidence to 
render a decision here.  Cf. McLendon, 20 Vet. App. at 79.  A 
VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Tampa, 
Florida from April 2008 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After records are obtained, to the 
extent possible, schedule the Veteran for 
appropriate VA examinations for the 
claimed groin pain and hip disability to 
ascertain the Veteran's current diagnoses 
and likely etiology of any groin and/or 
hip disability found, to include whether 
it is at least as likely as not that any 
current diagnosis is related to the 
Veteran's in-service injuries, complaints 
of groin pain or any other incident of his 
military service versus his post-service 
labor-intensive occupation.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnoses and etiology.  

3.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the Veteran 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


